UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


ERNEST MICHAEL MILLER,                             §
                                                   §
                Plaintiff,                         §
                                                   §
versus                                             §    CIVIL ACTION NO. 1:18-CV-319
                                                   §
KEITH MERRITT,                                     §
                                                   §
                Defendant.                         §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Ernest Michael Miller, proceeding pro se, filed this civil rights lawsuit. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable laws and orders of this court. The magistrate judge has

submitted a Report and Recommendation of United States Magistrate Judge recommending

dismissing this lawsuit without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record in this matter. No objections were filed to the Report and Recommendation.

                                               ORDER

         Accordingly, the findings of fact and conclusions set forth in the Report are correct and

the Report of the magistrate judge is ADOPTED. An appropriate final judgment will be entered.


         SIGNED at Beaumont, Texas, this 3rd day of March, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
